Citation Nr: 0019455	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss from February 1, 1996 to March 29, 1999.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran manifested Level I hearing loss of the right 
ear and Level II hearing loss of the left ear prior to March 
30, 1999.

3.  The veteran manifested Level II hearing loss of the right 
ear and Level V hearing loss of the left ear as of the March 
30, 1999 VA examination report.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss from February 1, 1996 to March 29, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(1996-1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss from March 30, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1996-
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the RO granted service connection for 
bilateral hearing loss in an August 1997 rating decision and 
assigned a noncompensable evaluation effective from February 
1996.  The veteran appealed the assignment of the 
noncompensable evaluation.  The RO subsequently increased the 
evaluation to 10 percent effective from March 1999.

The preliminary question for the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (114); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Therefore, the Board finds that the veteran's claim 
is well grounded.  The Board is also satisfied that all 
relevant evidence has been obtained and properly developed, 
and that no further assistance to the veteran is required to 
fulfill the duty to assist.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designation assigned after 
audiometric evaluations are performed.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel lost.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the vertical row appropriate 
for the numeric designation for the ear having the better ear 
and the horizontal column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. §§ 4.85(b), 4.87(1996-1999).

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss during the 
pendency of the veteran's appeal.  These changes became 
effective June 10, 1999.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has not 
had the opportunity to evaluate the veteran's claim under the 
new regulations.  However, in this case, the Board believes 
that a remand to afford the RO an opportunity to review the 
veteran's claim is not necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (1999).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the evaluation of his claim. Therefore, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The evidence for consideration in evaluating the veteran's 
hearing loss consists of a February 1996 VA outpatient 
audiological evaluation, a June 1997 VA audiological 
examination, October to December 1997 VA audiology progress 
notes, and a March 1999 VA audiological examination.

The VA outpatient evaluation of February 1996 found that 
puretone test results indicated a mild to severe 
sensorineural hearing loss from 1500 to 8000 Hertz on the 
left and a moderate sensorineural hearing loss from 2000 to 
8000 Hertz on the right.  Speech discrimination score for 
both ears was 96 percent.  The audiology progress notes 
indicated that the veteran was fitted for hearing aids.  It 
was noted that the veteran was a borderline candidate for 
amplification at that time and may not be able to tolerate 
the hearing aids.

On the VA audiological examination performed in June 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
70
65
LEFT
15
20
55
80
75

The average puretone threshold was 51.25 for the right ear 
and 57.5 for the left ear.  Speech recognition scores were 96 
percent for both ears.

On the VA audiological examination performed in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
70
70
LEFT
20
25
65
85
85

The average puretone threshold was 51.25 for the right ear 
and 65 for the left ear.  Speech recognition scores were 84 
percent for the right ear and 72 percent for the left ear.

The audiometric findings of the veteran's June 1997 
examination yield a numeric designation of Level I for the 
right ear and Level II for the left ear, which are 
commensurate with a noncompensable rating according to the 
schedular criteria.  The findings of the March 1999 audiogram 
yield a numeric designation of Level II for the right ear and 
Level V for the left ear which are commensurate with a 10 
percent rating under the applicable schedular criteria.  
38 C.F.R. § 4.85, Diagnostic Code 6100. 

Accordingly, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss prior to 
March 29, 1999.  Likewise, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's present level of hearing loss.  It follows that 
there is no evidence in relative equipoise and the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   
 

ORDER

A compensable evaluation for bilateral hearing loss from 
February 1, 1996 to March 29, 1999 is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss from March 29, 1999, and thereafter is denied.



		
	 K. J. Loring
	Acting Member, Board of Veterans' Appeals
 



 

